Citation Nr: 1644292	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.C.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for bilateral knee and bilateral foot disabilities.  The Veteran did not appeal the July 2005 rating decision or submit new and material evidence within the one-year appeal period of that decision, and it became final.

2.  A rating decision issued in November 2006 denied a request to reopen the claims of entitlement to service connection for bilateral knee and bilateral foot disabilities.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  Therefore, the November 2006 rating decision is final.

3.  Evidence received since the November 2006 rating decision is new and material and sufficient to reopen the claims of entitlement to service connection for bilateral knee and bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  Evidence received regarding the previously denied claim for service connection for a bilateral knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Evidence received regarding the previously denied claim of entitlement to service connection for a bilateral foot disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for bilateral knee and bilateral foot disabilities.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims for entitlement to service connection for bilateral foot and bilateral knee disabilities.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for bilateral knee and bilateral foot disabilities in July 2005, and notified the Veteran of the decision that same month.  The Veteran did not appeal the July 2005 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In a November 2006 rating decision, the RO declined to reopen the claims for entitlement to service connection for bilateral knee and foot disabilities.  Notice of that decision was sent to the Veteran that same month.  As the Veteran did not file a notice of disagreement within one year of the November 2006 rating decision or submit evidence which was both new and material within the one-year time frame, the November 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The July 2005 rating decision denied service connection for bilateral knee and foot disabilities because the evidence did not demonstrate a diagnosis of the claimed conditions; nor did it show an in-service injury or a nexus to the Veteran's active duty service.  Thus, in order for the Veteran's claims to be reopened, evidence must be added to the record since the November 2006 rating decision addressing this basis.

Although the RO determined that new and material evidence was presented to reopen the claims of entitlement to service connection for bilateral knee and bilateral foot disabilities, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the November 2006 rating decision is new and material and sufficient to reopen the Veteran's claims for entitlement to service connection for bilateral knee and bilateral foot disabilities.  In particular, the Veteran submitted a September 2008 statement from F.R. and the Veteran provided testimony before the Board in August 2016.  The September 2008 statement from F.R., a man who served with the Veteran, reports that the Veteran complained of pains in his knees and feet during active duty service.  F.R. noted that the Veteran told him that his feet and knees hurt when they ran and exercised.  Additionally, during his August 2016 hearing before the Board, the Veteran testified that he experienced pain in his feet and knees during basic training, which have continued since that time.  He reported that he has heel spurs on his feet as well as a bilateral knee disability.  Additionally, a January 2009 X-ray of the knees revealed small knee joint effusion and the Veteran reported that he was diagnosed with heel spurs at VA.  Although the VA treatment records do not show a diagnosis of heel spurs, the VA treatment records in the claims file do not appear to be complete, as there are multiple years missing from the evidence in the claims file.  The Veteran's testimony and F.R.'s lay statement are presumed to be credible evidence for the purpose of determining whether their statements are new and material.  Justus, 3 Vet. App. at 512-13.

This evidence is new because it was not of record at the time of the November 2006 rating decision.  It is material, as it reflects a current diagnosis of a bilateral knee disability, a possible diagnosis of a bilateral foot disability, and also suggests that the Veteran experienced symptoms of bilateral feet and knee disabilities during service which he still experiences today.  As the evidence addresses all bases for the RO's July 2005 denial of his claims, it relates to unestablished facts necessary to substantiate the claims, and is material.  Accordingly, the Veteran's claims for entitlement to service connection for a bilateral knee disability and entitlement to service connection for a bilateral foot disability are reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral knee disability is reopened; to that extent only, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral foot disability is reopened; to that extent only, the claim is granted.


REMAND

Review of the claims file reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA) with a disability onset date of March 31, 1978.  The Veteran's SSA records are not of record.  As the SSA records may contain evidence relevant to the issues on appeal, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, a January 2014 VA treatment record indicates a diagnosis of bilateral hearing loss and complaints of tinnitus, and indicates that an audiogram was performed; however, the results of the audiometric testing are not shown in the claims file.  Accordingly, the RO should obtain a copy of the January 2014 VA audiogram and associate it with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Additionally, based on the Veteran's testimony that he experienced hearing loss and tinnitus during service and continuously since service discharge, the Veteran should be provided with a VA examination to determine the existence and etiology of his bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should also obtain all VA treatment records pertinent to the Veteran's bilateral knee and bilateral foot disabilities and associate them with the claims file.  In particular, the Veteran testified that he was diagnosed with bilateral heel spurs at VA; however, the VA treatment records in the claims file do not show such a diagnosis.  Accordingly, the RO should request all VA treatment records since 2007 pertaining to any bilateral knee or bilateral foot disability.

The Veteran should also be provided with a VA examination to determine the existence and etiology of his bilateral knee and foot pain.  VA treatment records reflect numerous complaints of bilateral knee and foot pain.  Additionally, January 2009 X-ray of the knees showed small knee joint effusion.  Further, during his August 2016 hearing before the Board, the Veteran testified that he experienced foot and knee pain during service and has experienced those symptoms continuously since that time.  In support of his lay statements, he submitted a statement from F.R., who served with the Veteran.  F.R. recalled that, during service, the Veteran told him that his feet and knees hurt while running and exercising.  In light of this evidence, a VA examination is warranted to determine the existence and etiology of the Veteran's bilateral foot and knee disabilities.  Id.

Although the Veteran was provided with a VA examination with regard to his hypertension in January 2014, the Board does not find the examination report to be adequate.  During his August 2016 hearing before the Board, the Veteran testified that he had been experiencing blackouts from his hypertension since approximately 2011.  Although the January 2014 VA examination provides a clear picture of the Veteran's blood pressure readings at that time, the examiner did not comment on the Veteran's blackouts, which he reports to be a symptom of his hypertension.  Accordingly, a new VA examination is necessary, and the examiner is asked to comment on the existence and severity of all symptoms of the Veteran's hypertension, to specifically include blackouts.

Finally, review of the record shows that the Veteran was not provided VCAA notice letters with regard to his claims for entitlement to an increased rating for hypertension, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  Although the March 2014 rating decision and August 2015 statement of the case indicate that a "5013 waiver" was received in July 2013, the claims file does not contain this record.  Thus, on remand, proper VCAA notice must be provided with respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VCAA notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate his claims for entitlement to an increased rating for hypertension, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Obtain all available VA treatment records pertinent to the Veteran's claims, to specifically include all records since 2007 relating to a bilateral knee or bilateral foot disability and the audiogram performed in January 2014, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  The RO should request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran notified accordingly.

4.  Schedule the Veteran for a VA audiological examination to determine whether he currently has tinnitus and bilateral hearing loss for VA purposes, pursuant to 38 C.F.R. § 3.385, and if so, the etiology of those disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, including an audiogram, must be accomplished.

If tinnitus or a bilateral hearing loss disability are shown on examination, the examiner is requested to conduct a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and provide the following opinion:

* Is it at least as likely as not (50 percent probability or greater) that tinnitus and/or bilateral hearing loss are related to the Veteran's active duty service?

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of in-service injury and symptoms of tinnitus and hearing loss.  For purposes of this examination only, the examiner should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  

5.  Schedule the Veteran for a VA examination to determine the existence and etiology of any bilateral knee and bilateral foot disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, including an audiogram, must be accomplished.

After conducting an interview and physical examination of the Veteran, the examiner should state whether the Veteran has diagnosed bilateral foot and bilateral knee disabilities.  If a diagnosis is made, the examiner is requested to conduct a thorough review of the claims file, to include the lay statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and provide the following opinion:

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee and/or bilateral foot disabilities are related to the Veteran's active duty service?

In providing the requested opinion, the examiner must consider the lay statements and testimony, to include the Veteran's reports of in-service injury and symptoms of bilateral knee and foot pain.  For purposes of this examination only, should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of the service-connected hypertension must be reported in detail.  The examiner is asked to comment on the existence and severity of all symptoms associated with the Veteran's hypertension, to specifically include blackouts.  Associate a copy of the examination report with the claims file.

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

8.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


